IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON


MARTIN THOMAS TERRELL,                     )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9903-CC-00083
                                           )
vs.                                        ) LAUDERDALE COUNTY
                                           )
STATE OF TENNESSEE,

       Respondent.
                                           ) No. 5212
                                           )
                                           )
                                                             FILED
                                                                 July 7, 1999

                                         ORDER               Cecil Crowson, Jr.
                                                            Appellate Court Clerk


              This matter is before the Court upon motion of the state to affirm the

judgment of the trial court by order rather than formal opinion. See Rule 20, Rules of

the Court of Criminal Appeals. This case represents an appeal from the trial court’s

dismissal of the petitioner’s petition for writ of habeas corpus. In November 1995, the

petitioner was indicted for especially aggravated kidnapping. After trial, the jury found

the petitioner guilty of aggravated kidnapping and he was sentenced to fifteen years

imprisonment. In his present petition, the petitioner claims that his conviction is void

because the indictment did not allege all elements of the offense. The trial court found

that the indictment was valid and dismissed the petition.



              The indictment in this case alleged that the petitioner “did unlawfully and

knowingly remove [the victim] so as to interfere substantially with [the victim’s] liberty

and did accomplish this removal with a deadly weapon.” T.C.A. § 39-13-305 defines

especially aggravated kidnapping as false imprisonment (the knowing removal or

confinement of another unlawfully which interferes substantially with the other’s liberty,

T.C.A. § 39-13-302) accomplished with a deadly weapon, where the victim is under

thirteen years of age, committed for ransom or to hold the victim as a hostage, or where

the victim suffers serious bodily injury. The indictment in this case tracked the language

of the statute, alleging every element present, and is, therefore, valid. T.C.A. § 40-13-

202; see also State v. Hill, 954 S.W.2d 725 (Tenn. 1997).

              The trial court properly ruled that the petitioner is not entitled to habeas
corpus relief in this case. See Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).

Accordingly, it is hereby ORDERED that the state’s motion is granted and the judgment

of the trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal

Appeals. Costs of this appeal shall be taxed to the state.




                                          ______________________________
                                          JOE G. RILEY, JUDGE



                                          ______________________________
                                          DAVID G. HAYES, JUDGE



                                          ______________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                             2